DETAILED ACTION
This Action is in response to the communication received on 01/13/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The 35 U.S.C. §103 rejection of record is withdrawn. Claims 1-20 are allowed. 


REASONS FOR ALLOWANCE
The following is an Examiner's statement of reasons for allowance:  
         The prior arts of the record fail to teach neither singly nor in combination,

“A system comprising:
 at least one hardware processor;
 a non-volatile memory; and
 a computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: 
obtaining information obtained via a graphical user interface, the information relating to information about interactions by users with a plurality of items rendered in the graphical user interface, the information including a timestamp of a time and date at which a corresponding interaction occurred; 
upon detecting a condition that triggers a ranking of items rendered in the graphical user interface, for each item for which the condition applies: 
calculating a ranking score for the item, without ever performing a write operation for the ranking score;
 applying a decay to the ranking score by applying a Gaussian distribution to the item, the Gaussian distribution plotting the item as a distribution having interactions on a first axis and time on a second axis, using the timestamp of the item as an origin and a predetermined value as an offset to the Gaussian distribution, the offset causing a shift in the distribution on the second axis, the predetermined value being based on network traffic, to produce a decayed ranking score; and 
ranking the items for which the condition applies based on their respective decayed ranking scores;
 rendering at least a subset of items for which the condition occurs in the graphical user interface in an order matching the ranking.”
  
 The prior arts of the record, lack disclosure or inferences where the “calculating a ranking score for the item, without ever performing a write operation for the ranking score “.
 The closest prior art of the record , Bartholomew, (Figure 1 of Bartholomew), discloses that score values 114, after having been calculated, are stored in database 100.”. Therefore, Bartholomew does not teach “without ever performing a write operation for the ranking score”.
Furthermore, the newly found prior art, Koran, in paragraph [0102], discloses that “a long term score of a user for a particular category may be updated incrementally without storing daily scores for the user in the particular category.” However, as shown in Figure 12 of Koran, and also described in paragraph [0133], “a database 1255, batch behavioral targeting processing 1260 and warehouse profile 1280 are used to calculate a long-term user interest score.”. Therefore, long term score of a user is stored in warehouse profile 1280. Thus, Koran does not teach “without ever performing a write operation for the ranking score”.
  As such, the combined features as recited in claim 1 are not specifically disclosed in the prior arts of the record and claims 1-20 are allowed. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166